DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16,054,963 filed on 09/28/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 has been considered by the examiner.
Claim Objections
Claim 26 is objected to because of the following informalities:  The limitation recites "forming a space on a sidewall of the emitter" found typographical error. It is supposed to be “forming a spacer on a sidewall of the emitter”.  Appropriate correction is required.


Allowable Subject Matter
Reference 1: Kang (US 2005/0104127)
Regarding claim 1, Kang teaches a semiconductor structure in fig. 1, comprising:
a substrate (10);

a bipolar junction transistor (BJT) (30), comprising: a collector (130), disposed in the substrate; a base (120), disposed on the substrate; and an emitter (110), disposed on the base, wherein
a top surface of a channel of the NMOS transistor, a top surface of a channel of the PMOS transistor and a top surface of the collector of the BJT have the same height (see fig. 1).
Kang does not teach “a first interconnect structure, electrically connected to the base at the first side of the substrate and extending to the second side of the substrate.”
Regarding claim 12, Kang teaches a method of manufacturing a semiconductor structure, in figs. 2-18 comprising:
providing a substrate (1010);
forming a CMOS device on the substrate, wherein the CMOS device comprises an NMOS transistor (refer to the transistor in the middle) and a PMGS transistor (refer to the transistor on the right) disposed on the substrate; and
forming a BJT on the substrate (refer to BJT on the left), wherein the BJT comprises:

a top surface of a channel of the NMOS transistor, a top surface of a channel of the PMOS transistor and a top surface of the collector of the BJT have the same height (see fig. 18).
Kang does not teach “forming a first interconnect structure, wherein the first interconnect structure is electrically connected to the base at the first side of the substrate and extends to the second side of the substrate.”

Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor structure, comprising: “a first interconnect structure, electrically connected to the base at the first side of the substrate and extending to the second side of the substrate” in combination of all of the limitations of claim 1. Claims 2-16 include all of the limitations of claim 1.
Regarding claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor structure, comprising: “forming a first interconnect structure, wherein the first interconnect structure is electrically connected to the base at the first side of the substrate and extends to the second side of the substrate” in combination of all of the limitations of claim 17. Claims 18-28 include all of the limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818